Citation Nr: 0919065	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claims of 
entitlement to service connection for right hand disability, 
left hand disability, right knee disability, left knee 
disability and low back disability.  During the pendency of 
the appeal, the Veteran moved to Waco, Texas, and his claims 
file was transferred to the RO in Waco.

In the October 2004 rating decision, the RO also denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran filed a notice of disagreement, and a statement 
of the case was issued.  The Veteran did not perfect the 
appeal.  However, in 2006 the Veteran's representative 
stated, "[t]he information of record, clearly indicates that 
the [V]eteran has hearing loss, which is directly attributed 
to acoustic trauma while on active duty."  The Board must 
review all issues reasonably raised from a liberal reading of 
all documents in the record.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  When liberally construing the 
representative's argument, the Board finds that a claim of 
clear and unmistakable error (CUE) in the October 7, 2004 
rating decision that denied service connection for hearing 
loss has been raised.  38 C.F.R. § 3.105 (2008); Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992) (VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record).  The Board notes that hearing loss (see July 2004 VA 
examination report), was demonstrated by the Veteran in 
service and that he was exposed to excessive noise during 
service (see service treatment records).  38 C.F.R. §§ 3.303, 
3.385 (2008).  Under § 3.385 only one disjunctive "or" 
requirement must be met in order to establish hearing loss.  
This matter is referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran separated from service in August 2004.  While 
still in service in June 2004, he filed a claim for benefits.  
The Veteran's service treatment records show reports of 
bilateral knee pain, bilateral hand pain and low back pain.  
A review of the service treatment records indicates that the 
Veteran's discharge examination reports, if conducted, have 
not been included in the claims file.  Furthermore, 
additional service treatment records may also be absent from 
his file.  Thus, additional development in this regard is 
needed.

Moreover, the Veteran, via his representative, contends that 
the Veteran continues to complain of symptoms associated with 
these conditions since leaving service.  However, no 
additional treatment records are of record.  While the RO 
attempted to retrieve additional medical records for the 
Veteran in 2006, it is unclear if any additional medical 
records are available.  Further clarification and action are 
needed.  38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or any 
other appropriate facility, and obtain the 
Veteran's service treatment records, to 
include his discharge examination reports, 
if any, which are not already located in 
the Veteran's claims file.  All efforts 
made must be documented and incorporated 
into the claims file.

2.  Contact the Veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
his hands, knees and low back disorders.  
After securing any appropriate consent 
from the Veteran, obtain any such 
treatment records.  If VA is unsuccessful 
in obtaining any medical records 
identified by the Veteran, inform the 
Veteran of this and ask him to provide 
copies of the outstanding medical records.

3.  Thereafter, provide the Veteran with 
an orthopedic VA examination to ascertain 
the nature and etiology of his disorders.  
The claims folder should be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect that 
the claims folder was reviewed.  The 
examiner should identify all disabilities 
of the knees, hands, and lower back.  If 
no disability is present, the examiner 
should state so.  For any disability 
present, the examiner should opine whether 
it is at least as likely as not (50 
percent probability or more) that any 
current hand, knee or low back disability 
is related to any injury or activity in 
service.  The examiner should provide a 
rationale for all conclusions.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state and discuss why an opinion 
cannot be rendered.

4.  Readjudicate the issues on appeal based 
on a review of the entire evidentiary 
record.  If the desired benefits are not 
granted, a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the 
statement of the case should be furnished 
to the Veteran and his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



